                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

CLIFFORT VARISTE, Reg. No. 01767-104, )
                                      )
       Petitioner,                    )
                                      )
  v.                                  ) CIVIL ACTION NO. 2:19-CV-131-WHA
                                      )
WALTER WOODS,                         )
                                      )
       Respondent.                    )

                                        ORDER

      This 28 U.S.C. § 2241 petition for writ of habeas corpus is before the court on the

August 30, 2019 Recommendation of the Magistrate Judge (Doc. #19). There being no

timely objection to the Recommendation, and after an independent review of the file, it is

      ORDERED that:

      1. The Recommendation of the Magistrate Judge is ADOPTED;

      2. The instant 28 U.S.C. § 2241 petition for habeas corpus relief filed by Cliffort

Variste is DENIED; and

      3. This case is DISMISSED.

      A separate Final Judgment will be entered.

      DONE this 24th day of September, 2019.



                                    /s/ W. Harold Albritton
                                    SENIORUNITED STATES DISTRICT JUDGE
